 
 
 

 
Exhibit 10.1


TWELFTH AMENDMENT TO FORBEARANCE AGREEMENT


This Twelfth Amendment to Forbearance Agreement (the “Amendment”) is entered
into as of this 5th day of March, 2010 by and among RCLC, Inc. (formerly known
as Ronson Corporation), a New Jersey corporation (“Parent”), RCPC Liquidating
Corp. (formerly known as Ronson Consumer Products Corporation), a New Jersey
corporation (“RCPC”), Ronson Aviation, Inc., a New Jersey corporation (“RAI”)
and RCC Inc. (formerly known as Ronson Corporation of Canada Ltd.), an Ontario
corporation (“Ronson Canada”) (RCPC and RAI are collectively and individually
referred to as the “Domestic Borrower” or “Domestic Borrowers”; the Domestic
Borrower and Ronson Canada are collectively and individually referred to as the
“Borrower” or “Borrowers”, and the Borrowers, together with Parent are
collectively and individually referred to as the “Obligors”) and Wells Fargo
Bank, National Association (“Lender”), acting through its Wells Fargo Business
Credit operating division.
 
RECITALS:
 
Borrowers and Lender are parties to a certain Credit and Security Agreement
dated as of May 30, 2008 (as amended, modified, supplemented or restated from
time to time, the “Credit Agreement”), relating to financing by Lender to
Borrowers.  Capitalized terms used but not specifically defined herein shall
have the meanings provided for such terms in the Credit Agreement.
 
Certain Events of Default occurred under the Credit Agreement and, as a result
thereof, Lender and Borrowers entered into that certain Forbearance Agreement
dated as of March 29, 2009 (as amended modified, supplemented or restated from
time to time, the “Forbearance Agreement”), whereby Lender agreed to forbear
from exercising certain of its rights and remedies available under the Loan
Documents as a result of the Existing Events of Default.
 
The Forbearance Agreement expires pursuant to its terms not later than March 5,
2010.
 
On February 2, 2010, Parent, RCPC and Ronson Canada consummated a transaction
(the “Zippo Sale”) pursuant to which RCPC and Ronson Canada sold substantially
all of their assets to Zippo Manufacturing Company and Nosnor, Inc., pursuant to
an Asset Purchase Agreement dated as of October 5, 2010.  The net proceeds of
the Zippo Sale were delivered to Lender in accordance with the terms of that
certain letter agreement by and among Lender and Obligors dated as of February
2, 2010 (the “Feb. 2 Letter”).
 
Borrowers have requested that Lender amend the definition of Termination Event
to extend the stated expiration date in the Forbearance Agreement from March 5,
2010 to March 31, 2010 in order to provide Borrowers with additional time to
consummate the sale of RAI’s assets to Hawthorne TTN Holdings, LLC (“Hawthorne”)
pursuant to that certain Asset Purchase Agreement dated as of May 15, 2009 (as
amended, the “RAI APA”) and to amend certain terms and conditions of the Credit
Agreement.
 

 
 

--------------------------------------------------------------------------------

 

Lender has considered Borrowers’ requests and, in an effort to continue working
with Borrowers, hereby agrees to amend the Forbearance Agreement and the Credit
Agreement on the terms and conditions set forth below.
 
NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
 
1.            Amendment to Forbearance Agreement.  As of the date hereof,
Section 2(b) of the Forbearance Agreement shall be amended and restated in its
entirety to read as follows:
 
(b)           For purposes of this Agreement, a “Termination Event” shall mean
the earliest to occur of (i) March 31, 2010 and (ii) any one or more of the
following:
 
(A)           the failure of the Obligors to comply with the terms, covenants,
agreements and conditions of this Agreement;
 
(B)           any representation or warranty made herein shall be incorrect in
any material respect;
 
(C)           the occurrence of any Event of Default under the Credit Agreement,
other than (i) the Existing Events of Default or (ii) breach by Obligors of
their obligation pursuant to (a) Section 6.1(a) of the Credit Agreement to
deliver audited year end annual financial statements for the fiscal year ending
December 31, 2008 within 90 days of the end of such fiscal year or (b) Section
6.1(c) of the Credit Agreement to deliver monthly financial statements to Lender
for the months ending October 31, 2009, November 30, 2009, December 31,
2009,  January 31, 2010, and February 28, 2010 within 30 days of the end of such
months;
 
(D)           Obligors shall fail to employ a CRO (as defined below) throughout
the term of this Agreement;
 
(E)           in the Lender’s discretion, it determines that Parent is no longer
actively pursuing a Liquidity Transaction; and
 
(F)           any Person, other than Lender, shall exercise its rights and
remedies against the Obligors as a result of defaults or events of defaults
arising under any agreement between Obligors and such Person due to
cross-defaults arising from the Existing Events of Default.
 
2.            Amendments to Credit and Security Agreement.
 
A.            The following definitions set forth in Section 1.1 of the Credit
Agreement shall be amended and restated in their entirety to read as follows:
 
“Accommodation Overadvance Limit” means up to $1,000,000 from the Accommodation
Overadvance Funding Date through the occurrence of a Termination
 

 
 

--------------------------------------------------------------------------------

 

Event (as such term is defined in the Forbearance Agreement); provided, however,
upon Lender’s receipt of evidence, satisfactory to Lender in its sole
discretion, that (i) the New Jersey Economic Development Authority (the “EDA”)
has approved the bond issuance to finance Hawthorne TTN Holdings, LLC’s
acquisition of the assets of RAI pursuant to the  Asset Purchase Agreement dated
as of May 15, 2009, at a meeting to be held by the EDA on March 9, 2010 and (ii)
no Termination Event has occurred, the Accommodation Overadvance Limit shall
automatically be increased to $1,500,000.
 
“Maximum Line Amount” means $1,400,000; provided, however, upon Lender’s receipt
of evidence, satisfactory to Lender in its sole discretion, that (i) the EDA has
approved the bond issuance to finance Hawthorne TTN Holdings, LLC’s acquisition
of the assets of RAI pursuant to the Asset Purchase Agreement dated as of May
15, 2009, at a meeting to be held by the EDA on March 9, 2010 and (ii) no
Termination Event has occurred, the Maximum Line Amount shall automatically be
increased to $1,900,000, unless this amount is reduced pursuant to Section 2.12,
in which event it means such lower amount.
 
B.            Sections 2.9(h) (Termination and Line Reduction Fees) and
2.9(i)(i) (Prepayment Fee, Equipment Term Note and Real Estate Term Note) of the
Credit Agreement shall be deemed deleted in their entirety from the Credit
Agreement.
 
3.            Funding of RAI Pending Closing of the RAI Sale.  Obligors
acknowledge and agree that as a result of the consummation of the Zippo Sale,
RCPC and Ronson Canada shall no longer be permitted to request Advances under
the Credit Agreement and any remaining assets of RCPC and/or Ronson Canada shall
no longer be considered in any borrowing base calculation.  Notwithstanding the
foregoing, Lender and Obligors agree that RAI shall be authorized, pending the
closing of the transaction contemplated by the RAI APA and until the occurrence
of a Termination Event, to request Advances subject to the terms of the Credit
Agreement as modified by this Amendment.  Obligors and Lender further agree that
Lender shall have no obligation to make Advances to RAI (i) after the occurrence
of a Termination Event or (ii) if the Governor of the State of New Jersey vetoes
or fails to approve the minutes of the New Jersey Economic Development Authority
approving the bond issuance (the “EDA Bonds”) to finance Pharos' financing of
Hawthorne’s acquisition of RAI’s assets pursuant to the RAI APA or (iii)
if  Lender, in its reasonable discretion, believes that the issuance of the EDA
Bonds is not expected to occur by March 31, 2010.
 
4.            Feb. 2 Letter.  Obligors and Lender agree that Lender’s agreement
set forth in the Feb. 2 Letter to reduce, for purposes of calculating interest,
the amount of Indebtedness attributable to Advances made to or for the benefit
of Parent and RAI by the amount of the balance of the Wells Payment (as defined
in the Feb. 2 Letter) shall be deemed deleted effective as of February 2, 2010
and of no further force or effect and the Feb. 2 Letter shall be deemed amended
for such purpose.
 
5.            Reaffirmation of Forbearance Fee.  Obligors hereby reaffirm their
agreement to pay Lender a forbearance fee in the amount of Five-Hundred Thousand
Dollars ($500,000) in accordance with the terms and conditions set forth in the
Seventh Amendment to Forbearance Agreement dated as of July 31, 2009.
 

 
 

--------------------------------------------------------------------------------

 

6.            Sums Secured; Estoppel.  The Obligors acknowledge and reaffirm
that their obligations to Lender as set forth in and evidenced by the Loan
Documents are due and owing without any defenses, set-offs, recoupments, claims
or counterclaims of any kind as of the date hereof.  To the extent that any
defenses, set-offs, recoupments, claims or counterclaims may exist as of the
date hereof, the Obligors waive and release Lender from the same.
 
7.            No Other Changes. Except as explicitly amended by this Amendment,
all of the terms and conditions of the Forbearance Agreement shall remain in
full force and effect.
 
8.            References.  All references in the Forbearance Agreement to “this
Agreement” shall be deemed to refer to the Forbearance Agreement as amended
hereby.
 
9.            No Waiver. Except as specifically set forth in Paragraph 1 above,
the execution of this Amendment shall not be deemed to be a waiver of any
Default or Event of Default under the Credit Agreement, a waiver of any
Termination Event under the Forbearance Agreement or breach, default or event of
default under any Loan Documents or other document held by Lender, whether or
not known to Lender and whether or not existing on the date of this Amendment.
 
10.            Waiver and Release of Claims and Defenses.  The Obligors hereby
waive and release all claims and demands of any nature whatsoever that they now
have or may have against Lender, whether arising under the Loan Documents or by
any acts or omissions of Lender, or any of its directors, officers, employees,
affiliates, attorneys or agents, or otherwise, and whether known or unknown,
existing as of the date of the execution of this Amendment, and further waive
and release any and all defenses of any nature whatsoever to the payment of the
Obligations or the performance of their obligations under Loan Documents.
 
11.            Reaffirmation of Loan Documents.  The Obligors hereby agree with,
reaffirm and acknowledge their representations and warranties contained in the
Loan Documents.  Furthermore, the Obligors represent that their representations
and warranties contained in the Loan Documents continue to be true and in full
force and effect.  This agreement, reaffirmation and acknowledgment is given to
Lender by the Obligors without defenses, claims or counterclaims of any
kind.  To the extent that any such defenses, claims or counterclaims against
Lender may exist, the Obligors waive and release Lender from same.
 
12.            Ratification and Reaffirmation of Loan Documents.  The Obligors
ratify and reaffirm all terms, covenants, conditions and agreements contained in
the Loan Documents.
 
13.            No Preferential Treatment.  No Obligor has entered into this
Amendment to provide any preferential treatment to Lender or any other
creditor.  No Obligor intends to file for protection or seek relief under the
United States Bankruptcy Code or any similar federal or state law providing for
the relief of debtors.
 
14.            Legal Representation.  Each of the parties hereto acknowledge
that they have been represented by independent legal counsel in connection with
the execution of this Amendment, that they are fully aware of the terms and
conditions contained herein, and that they have entered into and executed the
within Amendment as a voluntary action and without coercion or duress of any
kind.
 

 
 

--------------------------------------------------------------------------------

 

15.            Partial Invalidity; No Repudiation. If any of the provisions of
this Amendment shall contravene or be held invalid under the laws of any
jurisdiction, this Amendment shall be construed as if not containing such
provisions and the rights, remedies, warranties, representations, covenants, and
provisions hereof shall be construed and enforced accordingly in such
jurisdiction and shall not in any manner affect such provision in any other
jurisdiction, or any other provisions of this Amendment in any jurisdiction.
 
16.            Binding Effect.  This Amendment is binding upon the parties
hereto and their respective heirs, administrators, executors, officers,
directors, representatives and agents.
 
17.            Governing Law.  This Amendment shall be governed by the laws of
the State of New York.
 
18.            WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO WAIVE THE RIGHT
TO A TRIAL BY JURY, AS TO ANY ACTION WHICH MAY ARISE AS A RESULT OF THE LOAN
DOCUMENTS, THIS AGREEMENT OR ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH.
 
19.            Counterparts.  This Amendment and/or any documentation
contemplated or required in connection herewith may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
be considered one and the same document.  Delivery of an executed counterpart of
a signature page of this document by facsimile shall be effective as delivery of
a manually executed counterpart of this document.
 
[Signature pages follow]
 
\

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby, do
hereby execute this Amendment the date and year first above written.
 
RCLC, INC. (f/k/a RONSON CORPORATION)
 
By:  s/Joel Getzler                                                       
Print Name: Joel Getzler
Print Title: Chief Restructuring Officer
 
RCPC LIQUIDATING CORP. (f/k/a/
RONSON CONSUMER PRODUCTS
CORPORATION)
 
By:  s/Joel Getzler                                                       
Print Name: Joel Getzler
Print Title: Chief Restructuring Officer
 
RONSON AVIATION, INC.
 
By:  s/Joel Getzler                                                       
Print Name: Joel Getzler
Print Title: Chief Restructuring Officer
RCC INC. (f/k/a RONSON CORPORATION
OF CANADA LTD.)
 
By:  s/Joel Getzler                                                       
Print Name: Joel Getzler
Print Title: Chief Restructuring Officer



WELLS FARGO BANK, NATIONAL
ASSOCIATION
 
By: s/Peter Gannon                                                   
                                          
          Peter Gannon, Vice President




 